92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas H. MEEKER, Plaintiff-Appellant,v.USAIR, INCORPORATED, Defendant-Appellee.
No. 96-1140.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  H. Brent McKnight, Magistrate Judge.  (CA-94-216-3-MCK)
Thomas H. Meeker, Appellant Pro Se.  David Betts Hamilton, Amy Yager Jenkins, PETREE STOCKTON, Charlotte, NC, for Appellee.
W.D.N.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting Defendant's motion for summary judgment in this employment discrimination action.  See 28 U.S.C.A. § 636(c) (West 1993).  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Meeker v. USAIR, Inc., No. CA-94-216-3-MCK (W.D.N.C. Jan. 2, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED